L. CHARLES WRIGHT, Retired Appellate Judge.
William Nathan Hartón appeals from the denial of his Rule 60(b), Ala.R.Civ.P., motion after the condemnation and forfeiture of $3,307 in U.S. currency.
The order condemning the currency was entered on January 22, 1993. On August 8, 1994, Hartón filed a motion to set aside the judgment, claiming that he had not been convicted of any crime by the State of Alabama, that he had not been served with the complaint, and that he did not know of the complaint until August 1, 1994. Following a hearing on the motion, the trial court made findings of fact and denied the motion to set aside.
The record on appeal does not contain a transcript of the evidence or an agreed upon statement of the evidence. Under such circumstances, this court conclusively presumes that the evidence was sufficient to support the judgment of the trial court. Tucker v. Tucker, 623 So.2d 342 (Ala.Civ.App.1993).
The judgment of the trial court is affirmed.
The foregoing opinion was prepared by Retired Appellate Judge L. CHARLES WTRIGHT while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e), Code 1975.
AFFIRMED.
All the Judges concur.